 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      INGE T. ANDERSON,

 9
                             Plaintiff,                            NO. C17-0891RSL

10
                     v.
                                                                   ORDER REGARDING PENDING
11
      SCOTT ALAN ANDERSON,                                         DISCOVERY MOTIONS

12
                             Defendant.

13

14
            This matter comes before the Court on plaintiff’s “Motion for Protecti[ve] Order on
15
     Defendant[’]s Deposition Notice” (Dkt. # 44), defendant’s “Motion to Extend Time for Both
16
     Parties to Complete Discovery” (Dkt. # 46), plaintiff’s “Motion to Compel” (Dkt. # 48), and
17

18   defendant’s “Motion to Compel Plaintiff to Attend Properly Scheduled Deposition” (Dkt. # 58).1

19
            1
               The last motion, filed on November 28, 2018, deals with the same issues that were already
20   before the Court, primarily whether plaintiff should be compelled to appear for a deposition. There is no
     reason to have a separate round of briefing to discuss the same issues. If defense counsel failed to raise
21
     or properly support arguments in response to the motion for protective order, she cannot fix the problem
22   by simply filing duplicative and untimely motions in order to have another bite at the apple.
             Defense counsel failed to properly note her latest motion. Motions to compel must be noted on
23   the Court’s calendar for the third Friday after filing, not the second Friday. Counsel is again instructed
     to review the local rules of this district, in particular LCR 7, as well as the CM/ECF filing procedures.
24   See Dkt. # 15 at 2. Continued failures to follow the procedural rules of this district, including noting
     dates, filing deadlines, and proper linking of documents to pending motions, will give rise to an
25
     inference that counsel has ignored the Court’s orders and will likely result in sanctions against her
26   personally. Because these matters can be resolved without the need for additional briefing, the motion to
     compel (Dkt. #58) will not be renoted.
27
     ORDER REGARDING PENDING
28   DISCOVERY MOTIONS - 1
 1   Because defense counsel has filed two versions of the request for an extension of time and at
 2   least three untimely documents that may or may not be related to these issues, the Court
 3
     specifically states that it has considered Dkt. # 44, 46, 48-51, 55, 57, and 58 in ruling on these
 4
     motions.
 5

 6          Neither party was diligent in pursuing discovery in this case, resulting in a last-minute

 7   rush to serve and respond to discovery requests that would be due only after the discovery period
 8   had closed and precluding the timely consideration of discovery-related motions. The original
 9
     discovery cutoff date was October 9, 2018. Dkt. # 24 at 1. Plaintiff began serving discovery
10
     requests twenty days before the cutoff, meaning that responses were not due under the Federal
11
     Rules of Civil Procedure until after the cutoff and any motion to compel would be untimely. See
12

13   Dkt. # 24 at 1 (“All motions related to discovery must be noted on the motion calendar no later

14   than the Friday before discovery closes pursuant to LCR 7(d) or LCR 37(a)(2).”). Two days after
15   the discovery period ended, plaintiff filed a motion to extend discovery until November 6th. Dkt.
16
     # 36. Although plaintiff failed to show that she had been diligent in her attempts to meet the
17
     existing deadline, defendant did not oppose the motion and it was therefore granted. Dkt. # 40.
18
     Defendant then took the opportunity to serve written discovery and note plaintiff’s deposition for
19

20   November 6th, requesting the production of twenty categories of documents on six days’ notice.

21          Discovery is not a game of hide-and-go-seek, gotcha, or tit-for-tat. One does not get to
22   refuse to attend a deposition because she feels that the other side had not made full disclosures,
23
     nor does one get to eschew all efforts to prepare for trial and then compel the production of
24
     documents on short notice. Had the parties been diligent, written discovery would have been
25
     served and answered in the spring and summer, depositions would have been taken earlier this
26

27
     ORDER REGARDING PENDING
28   DISCOVERY MOTIONS - 2
 1   fall, any discovery disputes would have been the subject of meaningful discussion and motions
 2   practice, and dispositive motions would have been based on a full and complete record and ready
 3
     for the Court’s consideration by the end of November. As it is, every one of the pending motions
 4
     was untimely filed (none was noted on the Court’s calendar by the Friday before the original or
 5

 6   the extended discovery cutoff dates) and the parties are woefully unprepared to proceed to the

 7   merits of the case, mired as they are in discovery disputes.
 8          This matter will be reset for trial on June 3, 2019. While delay and its attendant costs are
 9
     not desirable, they are preferable to going to trial on insufficient claims or defenses with parties
10
     who are unprepared to present their cases to the jury. The parties will have approximately two
11
     months in which to pursue and complete discovery. Both sides are hereby directed to respond to
12

13   all outstanding written discovery within twenty days of the date of this Order. The parties shall,

14   within seven days of the date of this Order, meet and confer in order to find a mutually
15   acceptable date for plaintiff’s deposition, which must occur within thirty days of the date of this
16
     Order. If any additional discovery is anticipated, the requests must be served far enough ahead of
17
     the discovery cutoff date that responses will be due during the discovery period. Any discovery-
18
     related disputes shall be the subject of meaningful, substantive discussions between the parties in
19

20   an effort to resolve the dispute without Court intervention. Any discovery issues that cannot be

21   resolved between the parties may be brought to the Court via motion noted on the Court’s
22   calendar for consideration no later than Friday, January 25, 2019. Absent a showing of good
23
     cause (which, in the context of a case management deadline, requires a showing that the
24
     requesting party has been diligent in its efforts to comply with the deadline), no further extension
25
     of the discovery period will be granted.
26

27
     ORDER REGARDING PENDING
28   DISCOVERY MOTIONS - 3
 1       The parties’ various requests for sanctions are denied.
 2

 3
         Dated this 28th day of November, 2018.
 4

 5
                                            A
                                            Robert S. Lasnik
                                            United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER REGARDING PENDING
28   DISCOVERY MOTIONS - 4
